DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
Pages 7-8 of the Remarks, Applicants argue Chen does not disclose (1)“wherein the handover request comprises an indication of a recognition of prioritized random access for a user equipment”, and (2) “[I]n other words, Chen does not disclose or suggest “prioritized random access” at all. Examiner respectfully disagrees.  Chen discloses the CHO (Conditional Handover) may include a handover over priority (or CHO command priority) (p. [0012], [0020], [0023], [0073], [0093]…). Further, Chen discloses the priority of the CHO is used to perform Random Access procedure (p. [0074], fig. 4 and p. [0105], fig. 8 and p. [0124], fig. 9 and p. [0127], fig, 17 and p. [0176]-[0177], fig. 18 and p. [0184]-[0185], fig. 19 and [0188], fig. 20 and [0193]).
Page 8, Applicants argue “in Chen, the prioritized CHO commands are transmitted by the source network node to the UE, not the target network node.” Examiner respectfully disagrees.  Chen clearly discloses the priority CHO commands are transmitted from a source gNB to a target gNB (fig. 4, CHOs 418-420; fig.5, CHOs 518-520; fig. 10, CHOs 1018-1020; fig. 11, CHOs 1118-1120…)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-36, 39-40, 44-45, 48-49 and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (“Chen”), US Pub. 2019/0223073 A1.
Regarding claims 35, 39, 44, 48 and 54, Chen discloses a conditional handover method (CHO), comprising: transmitting, by a source network node, a handover (HO) request to a target network node (fig. 1 and 4-20, the source gNB 104 sends handover request 118 to the target gNB 106), wherein the handover request comprises an indication of a recognition of prioritized random access for a user equipment (the HO request comprises CHO 116); receiving an acknowledgement, from the target network node (fig. 1 and 4-20, the source gNB receives handover ACK 126 from the target gNB 106); building a reconfiguration message, for the user equipment, comprising a prioritized set of random access parameters; and transmitting, to the user equipment, the reconfiguration message comprising the prioritized set of random access parameters (fig. 1 and 4-20, the source gNB 104 sends CHO command including triggering condition to the UE 102).  
Regarding claims 36, 40, 45, and 49, Chen discloses wherein the recognition of the prioritized random access is based on at least one of: a protocol data unit session, established quality of service flows and corresponding QoS flow identifiers, a buffer status of the user equipment, special service, configurations and characteristic, dedicated user equipment capability, an explicit indication from the user equipment, a separate explicit indication from the target network node to the source network node on prioritized treatment over Xn- application protocol, or an indication along transferred user equipment access stratum context by means of an extended radio resource control container content (p. [0073], [0093, [0105], [0176], [0185], fig. 9, 17-20: handover priority).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38, 41-43, 46-47 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as shown above.
Regarding claims 37, 41, 46 and 50, Chen does not disclose wherein the transmitting of the handover request further comprises transmitting an indication of a most recent buffer status of the user equipment, or a one bit indication of whether the user equipment has high priority data buffered for transmission. Examiner takes official notice these features are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known features into Chen’s method to guarantee customer services.
Regarding claims 38, 43, 47 and 52, Chen does not disclose wherein the prioritized set of random access parameters comprises a parameter for power ramping step and/or a parameter for backoff provided in a configuration information element. Examiner takes official notice these features are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known features into Chen’s method to guarantee customer services.
Regarding claims 42 and 51, Chen does not disclose  wherein the buffer status comprises at least one of a bitmap of logical channel groups with data available for transmission, the logical channel group identifier of the logical channel group with a highest priority logical channel that has data buffered for transmission, or an indication of high rank flows currently in the user equipment buffer without providing detailed buffer status. Examiner takes official notice these features are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known features into Chen’s method to guarantee customer services.
Regarding claim 53, Chen does not disclose  wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to apply slice-aware admission control based on an exchanged Slice Support List parameter over a Xn-application protocol and to link the user equipment with further optimized configuration that allows reduced access processing timings and increased access success rate for the user equipment. Examiner takes official notice these features are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known features into Chen’s method to guarantee customer services.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463